UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-2121


SHELLEY C. WHITE, JR.; CARL BOUIE,

                Plaintiffs - Appellants,

          and

JAMES SPEARMAN, JR.; FLOYD CARSON, JR.,

                Plaintiffs,

          v.

CITY OF ANNAPOLIS, MARYLAND,

                Defendant - Appellee.



                              No. 15-2124


JAMES SPEARMAN, JR.,

                Plaintiff - Appellant,

          and

SHELLEY C. WHITE, JR.; CARL BOUIE; FLOYD CARSON, JR.,

                Plaintiffs,

          v.

CITY OF ANNAPOLIS, MARYLAND,

                Defendant - Appellee.
Appeals from the United States District Court for the District
of Maryland, at Baltimore.  J. Frederick Motz, Senior District
Judge. (1:13-cv-01330-JFM)


Submitted:   April 29, 2016                   Decided:   May 12, 2016


Before SHEDD and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Neil E. Duke, OBER, KALER, GRIMES & SHRIVER, Baltimore,
Maryland, for Appellants White and Bouie. James Spearman, Jr.,
Appellant Pro Se.     Gary M. Elson, Assistant City Attorney,
Annapolis, Maryland, Devin John Doolan, Jr., SAUL EWING, LLP,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     In these consolidated appeals, Plaintiffs Shelley C. White,

Jr., Carl Bouie, and James Spearman, Jr., * challenge the district

court’s order granting the City of Annapolis, Maryland (“the

City”),       summary      judgment     on    Plaintiffs’    discrimination,

harassment and retaliation claims, brought pursuant to Title VII

of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e

to 2000e-17 (2012).           Finding no reversible error, we affirm the

district court’s order.

     The district court granted the City summary judgment on

White’s and Bouie’s claims because either they failed to exhaust

their claims, or they failed to establish all of the elements

necessary to make out prima facie cases for their claims.                       In

Appeal    No.    15-2121,       White   and   Bouie   only       raise    general

challenges      to   the    district    court’s   determinative          holdings.

These general challenges are insufficient to bring before this

court the correctness of the district court’s holdings.                       See,

e.g., Eriline Co. S.A. v. Johnson, 440 F.3d 648, 653 n.7 (4th

Cir. 2006) (holding that a single sentence in an opening brief

asserting a district court’s alleged error “is insufficient to

raise    on   appeal    any    merits-based    challenge    to    the    district



     * A fourth Plaintiff, Floyd Carson, Jr., has not appealed
the dismissal of his claims.



                                         3
court’s ruling”).         White’s and Bouie’s failure to challenge the

district court’s dispositive holdings on appeal amounts to a

waiver of appellate review over the district court’s holdings.

See United States v. Al-Hamdi, 356 F.3d 564, 571 n.8 (4th Cir.

2004) (“It is a well settled rule that contentions not raised in

the    argument     section     of   the   opening   brief      are   abandoned.”);

Canady v. Crestar Mortg. Corp., 109 F.3d 969, 973-74 (4th Cir.

1997) (holding that issues not briefed are waived).

       In Appeal No. 15-2124, Spearman proceeds pro se.                      We thus

afford his informal brief a liberal construction.                     See Gordon v.

Leeke, 574 F.2d 1147, 1151 (4th Cir. 1978) (holding that a pro

se litigant’s pleadings should be construed liberally to avoid

inequity).       Although we have considered Spearman’s arguments and

have    reviewed       the    district     court     record,     we      discern   no

reversible error in the district court’s decision to grant the

City summary judgment on Spearman’s claims.

       Based   on   the      foregoing,    we   affirm    the    district    court’s

order granting the City summary judgment on Plaintiffs’ claims.

We    dispense    with    oral   argument       because   the    facts    and   legal

contentions      are   adequately      presented     in   the    materials      before

this court and argument would not aid the decisional process.



                                                                            AFFIRMED



                                           4